          Case 1:17-cv-00538-SS Document 89 Filed 07/20/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 GENERAL LAND OFFICE
 OF THE STATE OF TEXAS,
            Plaintiff,

 v.                                                              No. A-17-CA-00538-SS

 UNITED STATES FISH AND WILDLIFE
 SERVICE, et al.,
             Defendants.


                                  JOINT STATUS REPORT

       In compliance with the Court’s July 6, 2020 Order (Document #88), the parties respectfully

submit this joint status report regarding the status of their negotiations on the Plaintiff General

Land Office of the State of Texas’s Motion for Attorneys’ Fees and Costs (Document #85), which

the Court deferred ruling on in an order dated April 1, 2020 (Document #87).

       The parties have exchanged settlement offers. Although no settlement agreement has yet

been reached, the parties continue to pursue settlement negotiations and are hopeful that they will

be able to reach a mutually agreeable settlement within the next two months.

Dated: July 20, 2020                         Respectfully submitted,

                                             /s/ Theodore Hadzi-Antich
                                             ROBERT HENNEKE
                                             rhenneke@texaspolicy.com
                                             THEODORE HADZI-ANTICH
                                             tha@texaspolicy.com
                                             RYAN D. WALTERS
                                             rwalters@texaspolicy.com
                                             TEXAS PUBLIC POLICY FOUNDATION
                                             Center for the American Future
                                             901 Congress Avenue
                                             Austin, Texas 78701
                                             Telephone:     (512) 472-2700
Case 1:17-cv-00538-SS Document 89 Filed 07/20/20 Page 2 of 3




                           Facsimile:     (512) 472-2728

                           Attorneys for Plaintiff


                           JEFFREY H. WOOD
                           Acting Assistant Attorney General
                           U.S. Department of Justice
                           Environment and Natural Resources Division
                           SETH M. BARSKY, Section Chief
                           MEREDITH L. FLAX, Asst. Section Chief

                           /s/ Devon Lea Flanagan
                           DEVON LEA FLANAGAN
                           Trial Attorney
                           D.C. Bar No. 1022195
                           Wildlife and Marine Resources Section
                           Ben Franklin Station
                           P. O. Box 7611
                           Washington, D.C. 20044-7611
                           (202) 305-0201 (tel.)
                           (202) 305-0275 (fax)
                           devon.flanagan@usdoj.gov

                           Attorneys for Defendants




                              2
          Case 1:17-cv-00538-SS Document 89 Filed 07/20/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020, I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the Western District of Texas by using the

CM/ECF system, which will serve a copy of the same on the counsel of record.

                                              /s/ Theodore Hadzi-Antich
                                              THEODORE HADZI-ANTICH




                                                 3
